                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEONARD KING,                                       Case No. 19-cv-08201-SI
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL WITH
                                   9              v.                                         FURTHER LEAVE TO AMEND
                                  10     RON DAVIS, et al.,                                  Re: Dkt. No. 10
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Leonard King, an inmate at San Quentin State Prison, filed this pro se civil rights action

                                  14   seeking relief under 42 U.S.C. § 1983. The court dismissed the complaint with leave to amend so

                                  15   that King could cure several deficiencies in his pleading. He quickly filed an amended complaint

                                  16   and, a month later, filed another amended complaint. Docket Nos. 9, 10. The most recent amended

                                  17   complaint supersedes the earlier pleadings and is now before the court for review under 28 U.S.C.

                                  18   § 1915A.

                                  19

                                  20                                            BACKGROUND

                                  21          Leonard King alleges the following in his amended complaint:

                                  22          Sandra Velasco filed a rule violation report charging King with “battery on a non-

                                  23   correctional officer, with force or violence.” Docket No. 10 at 2; see Docket No. 1 at 23 (rule

                                  24   violation report authored by custodian Velsaco accusing King of shoving a laundry cart that struck

                                  25   her back after they had exchanged words). Although she filed the report in December 2017, the

                                  26   incident allegedly occurred three months earlier, on September 5, 2017. Docket No. 1 at 2-4, 5, 15.

                                  27   King was removed from his job and put in administrative segregation, where he remained for 45

                                  28   days before he had a disciplinary hearing. See id. at 3, 16. Before the hearing, a correctional officer
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 2 of 7




                                   1   was assigned as an investigative employee, and King did not object. Id. at 3. The investigative

                                   2   employee interviewed several inmates and members of the correctional staff, who provided

                                   3   statements favorable to King: the witnesses stated that they had not seen King threaten or be

                                   4   disrespectful to anyone and they had not seen him hit Velasco with a cart. See id. at 3-4, 59-62.

                                   5   The investigative employee submitted his report. Id. at 3-4. King was found guilty by the “hearing

                                   6   board” to whom the evidence favorable to him had been submitted, and he was given another 180

                                   7   days in the SHU in addition to the 45 days he already had spent in segregated housing. Id. at 4. In

                                   8   addition to the 180-day SHU term, the discipline imposed included a loss of 160 days of time credits

                                   9   for King, who was serving an indeterminate 30-years-to-life sentence. Id. at 5.

                                  10             Later, prison officials planned to transfer King but the medical staff put a hold on the transfer

                                  11   because a “spot” had developed on his right toe that had developed gangrene. Id.at 4. King was

                                  12   admitted to an outside hospital on March 5, 2019, where doctors did a below-knee amputation. Id.at
Northern District of California
 United States District Court




                                  13   4-5, 19.

                                  14

                                  15                                                 DISCUSSION

                                  16             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  17   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  18   § 1915A(a). The Court must identify any cognizable claims, and dismiss any claims which are

                                  19   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  20   from a defendant who is immune from such relief. See id. at § 1915A(b). Pro se pleadings must be

                                  21   liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  22             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  23   right secured by the Constitution or laws of the United States was violated and (2) that the violation

                                  24   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  25   (1988).

                                  26             Although a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation

                                  27   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

                                  28   and a formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations
                                                                                            2
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 3 of 7




                                   1   must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   2   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   3   claim to relief that is plausible on its face.” Id. at 570.

                                   4

                                   5   A.      The Disciplinary Matter

                                   6           The amended complaint fails to state a claim upon which relief may be granted for the

                                   7   disciplinary proceedings against King. As the court explained in the order of dismissal with leave

                                   8   to amend, King had a federal right to due process only if he was subjected to an atypical and

                                   9   significant hardship or lost time credits that would affect the duration of his confinement. See

                                  10   Docket No. 7 at 2-3 (citing Sandin v. Conner, 515 U.S. 472 (1995)). The discipline King received

                                  11   – including 180+ days in the SHU – is an atypical and significant hardship in relation to the ordinary

                                  12   incidents of prison life sufficient to show the deprivation of a liberty interest of a real substance, see
Northern District of California
 United States District Court




                                  13   Sandin, 515 U.S. at 484, such that procedural protections were required as a matter of federal due

                                  14   process. But alleging the deprivation of a protected liberty interest is only the first step, as the

                                  15   plaintiff must also identify the procedural protections that were not provided.

                                  16           The procedural protections needed to guard against the erroneous deprivation of a protected

                                  17   liberty interest are set out in federal cases, rather than any more generous procedures that might be

                                  18   allowed under a prison’s own rules. See Walker v. Sumner, 14 F.3d 1415, 1419-20 (9th Cir. 1994).

                                  19   For a disciplinary decision, the procedural protections federally required for the hearing include

                                  20   written notice, time to prepare for the hearing, a written statement of decision, allowance of

                                  21   witnesses and documentary evidence when not unduly hazardous, and aid to the accused where the

                                  22   inmate is illiterate or the issues are complex. Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974).

                                  23   There also must be some evidence to support the disciplinary decision, see Superintendent v. Hill,

                                  24   472 U.S. 445, 454 (1985), and the information that forms the basis for the decision must have some

                                  25   indicia of reliability, see Cato v. Rushen, 824 F.2d 703, 704-05 (9th Cir. 1987).

                                  26           King does not allege facts showing that he was deprived of any of the procedural protections

                                  27   required before a prisoner may be deprived of a constitutionally protected liberty interest. The

                                  28   biggest problem here is that King appears to be conflating two different events – a disciplinary
                                                                                            3
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 4 of 7




                                   1   hearing and a classification committee hearing -- and attaches incomplete documents that further

                                   2   confuse the matter.1 King alleges that he appeared before a “disciplinary panel” 45 days after he

                                   3   was put in administrative segregation on December 8, 2017, and that he was found guilty by a

                                   4   “hearing board.” Docket No. 10 at 1-2; see also id. at 4 (was found guilty by a “hearing board”), 5

                                   5   (appeared before “disciplinary hearing panel and was given a sentence of 180 days and lost 160 days

                                   6   of time credits). The court’s general understanding is that the disciplinary process unfolds thusly in

                                   7   the California prison system: when a rule violation report is issued, a disciplinary hearing will be

                                   8   held before a single hearing officer; if that hearing officer finds the inmate guilty of a serious rule

                                   9   violation, the hearing officer may impose some discipline (e.g., loss of privileges for a set period)

                                  10   and refer the inmate to a classification committee to consider whether to impose a SHU term; a

                                  11   classification committee later meets with the inmate and may impose a SHU term and/or loss of

                                  12   time credits at that time. See Cal. Code Regs. tit. 15, §§ 3315©-(g), 3320, 3341.9. King’s
Northern District of California
 United States District Court




                                  13   allegations are unusual in that they suggest (a) that he was found guilty by a hearing board/panel

                                  14   rather than a single hearing officer, and (b) that the entity that found him guilty imposed the SHU

                                  15   term. The reason this matters is that the court cannot understand the nature of his problem, e.g.,

                                  16   whether King contends that he never received any hearing on his rule violation report and was

                                  17   simply sent to a classification committee, or whether he contends that he had a right to present

                                  18   witnesses in a classification committee meeting, or whether he is trying to describe some other

                                  19   problem.

                                  20          Leave to amend is granted so that King may file a second amended complaint to attempt to

                                  21   allege a due process claim that identifies the particular procedural protections he was not provided

                                  22   in connection with the disciplinary proceedings against him. King also must state the date on which

                                  23

                                  24   1
                                        King has not filed a copy of the full rule violation report. He attaches to his amended complaint
                                  25   the “RVR supplemental” that consists of a report from the investigative employee describing his
                                       conversation with King as well as the answers provided by the various witnesses King asked to be
                                  26   interviewed. ECF No. 10 at 59-62. And King attached to his original complaint some pages of the
                                       RVR that described the charges against him and included some reports about the incident. Docket
                                  27   No. 1 at 23-31. But neither version includes the critical sections of a completed RVR that would
                                       contain a statement about the hearing that was held (e.g., the evidence considered and King’s
                                  28   statement to the hearing officer) and a recitation of the hearing officer’s decision (e.g., a finding of
                                       guilty or not-guilty).
                                                                                          4
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 5 of 7




                                   1   he was found guilty and the date on which the SHU term was imposed. King should attach a copy

                                   2   of the portion of the rule violation report that describes the hearing that was held (e.g., the date it

                                   3   was held and the evidence that was considered) and the result of that hearing (e.g., guilty of the

                                   4   charge) or allege that no hearing was ever held before a hearing officer. King also should attach a

                                   5   copy of the classification committee’s chrono (or other document) showing that a 180-day SHU

                                   6   term was imposed and time credits were forfeited.

                                   7          The nub of King’s claim appears to be that he should not have been found guilty of pushing

                                   8   a cart into Velasco because he presented evidence that other inmates and staffmembers stated that

                                   9   King had not threatened anyone and that no one saw him shove the cart into Velasco’s back. The

                                  10   federal right to due process does not give an inmate a right automatically to have his proffered

                                  11   defense accepted by the hearing officer. “[T]he requirements of due process are satisfied if some

                                  12   evidence supports the decision by the prison disciplinary board. . . . Ascertaining whether this
Northern District of California
 United States District Court




                                  13   standard is satisfied does not require examination of the entire record, independent assessment of

                                  14   the credibility of witnesses, or weighing of the evidence. Instead, the relevant question is whether

                                  15   there is any evidence in the record that could support the conclusion reached by the disciplinary

                                  16   board.” Superintendent v. Hill, 472 U.S. at 455. The rule violation report and the chrono from

                                  17   Velasco asserting that the cart-shoving event did occur tend to suggest there was some evidence to

                                  18   support the decision. If King wants to pursue a claim that there was not some evidence to support

                                  19   the disciplinary decision, he must allege that in his second amended complaint.        And for such a

                                  20   claim, he must identify the person(s) who found him guilty based on the deficient evidence.

                                  21          King also faults the disciplinary board for not talking to the inmates and staff members who

                                  22   had provided helpful answers in response to the investigative employee’s questions. But he does

                                  23   not allege that he asked for these witnesses to be called. Nor is it clear whether he wanted these

                                  24   witnesses called at the classification committee meeting or the disciplinary hearing. If he wants to

                                  25   pursue a claim about the lack of witnesses, he needs to identify the witnesses and allege facts

                                  26   showing that he was denied witnesses he requested to be called at the disciplinary hearing.

                                  27

                                  28
                                                                                         5
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 6 of 7




                                   1   B.      Medical Care

                                   2           The amended complaint also does not state a claim upon which relief may be granted with

                                   3   regard to medical care. To allege an Eighth Amendment claim based on inadequate medical care, a

                                   4   prisoner must allege facts showing: (1) a serious medical need, and (2) deliberate indifference

                                   5   thereto by a defendant. Deliberate indifference may be demonstrated when prison officials deny,

                                   6   delay or intentionally interfere with medical treatment, or it may be inferred from the way in which

                                   7   prison officials provide medical care. See McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir. 1992),

                                   8   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en

                                   9   banc). Docket No. 7 at 4-5. The mental state of deliberate indifference requires that a defendant

                                  10   know of and consciously disregard a serious risk to an inmate’s health. As the court also explained,

                                  11   King had to link individual defendants to his claims by explaining what each defendant did or failed

                                  12   to do that caused a violation of his constitutional rights. Id. at 5.
Northern District of California
 United States District Court




                                  13           The amended complaint adequately identifies a serious medical need (i.e., a spot on King’s

                                  14   toe that eventually required amputation), but does not allege that any defendant acted with deliberate

                                  15   indifference to King’s medical need.         As the court earlier explained, it stretches causation

                                  16   requirements too far to hold that a person who made a decision that caused King to be placed in the

                                  17   SHU is liable for medical problems that later arose when King was in the SHU. Docket No. 7 at 5.

                                  18   In the order of dismissal with leave to amend, the court explained that, “[i]f King wishes to pursue

                                  19   a claim based on his medical care, he must allege facts showing what each defendant did or failed

                                  20   to do that caused him to need an amputation, beyond merely filing false charges or presiding over a

                                  21   disciplinary hearing that led to him being put in the administrative segregation unit where the

                                  22   amputation became necessary.” Id. King may attempt to allege a deliberate-indifference-to-

                                  23   medical-care claim in his second amended complaint.

                                  24

                                  25                                              CONCLUSION

                                  26           The amended complaint is dismissed with further leave to amend. Plaintiff must file a

                                  27   second amended complaint that complies with the directions in this order no later than August 31,

                                  28   2020, and must include the caption and civil case number used in this order and the words SECOND
                                                                                           6
                                            Case 3:19-cv-08201-SI Document 12 Filed 07/13/20 Page 7 of 7




                                   1   AMENDED COMPLAINT on the first page. Plaintiff is cautioned that his second amended

                                   2   complaint must be a complete statement of his claims. See Lacey v. Maricopa County, 693 F.3d

                                   3   896, 928 (9th Cir. 2012) (en banc) ("For claims dismissed with prejudice and without leave to

                                   4   amend, we will not require that they be repled in a subsequent amended complaint to preserve them

                                   5   for appeal. But for any claims voluntarily dismissed, we will consider those claims to be waived if

                                   6   not repled.") Failure to file the second amended complaint by the deadline will result in the

                                   7   dismissal of this action.

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 13, 2020

                                  10                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       7
